               Case 1:20-cv-01157-RP Document 1 Filed 11/20/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

    HERSHALL SHELLEY                                  §
        Plaintiff,                                    §
                                                      §
    vs.                                               §    Civil Action No. 1:20-CV-1157
                                                      §
    RANDALL’S FOOD & DRUGS, LP                        §
       Defendant.                                     §

                         DEFENDANT’S NOTICE OF REMOVAL

          Defendant Randalls Food & Drugs, LP (“Defendant”) files this Notice of

Removal pursuant to 28 U.S.C. §§ 1441 and 1446 and respectfully shows:

                                Commencement and Service

          1.     On August 6, 2020 Hershall Shelley (“Plaintiff”) commenced this action

by filing an Original Petition (“State Court Petition”) in District Court, in the 419th

Judicial District of Travis County, Texas. Plaintiff filed his First Amended Petition

on October 21, 2020. The case is styled Cause No. D-1-GN-20-004066; Hershall

Shelley vs. Randall’s Food & Drugs, LP; Albertson’s LLC; Randall’s Food Markets,

Inc.; Albertson’s Companies, LLC; Kimco Realty Corporation; Albertson’s Realty LLC;

Albertson’s Companies, Inc.; Albertson’s Investor Holdings, LLC; Cerebus Capital

Management, LP; and Cerebus Capital Management, LLC. 1 Plaintiff’s Original

Petition did not allege the amount of monetary damages sought as required by Texas

Rule of Civil Procedure 47.




1         See Exhibit A, Plaintiff’s Original Petition and First Amended Petition with citations.
           Case 1:20-cv-01157-RP Document 1 Filed 11/20/20 Page 2 of 8




      2.     The Original Petition was served on six of the ten corporate defendants

through CT Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201. The

only proper party to this lawsuit, Randalls Food & Drugs, LP was served on August

11, 2020. Additional improper parties were served through CT Corporation System

on August 13, 2020 including: Albertson’s LLC; Albertson’s Realty LLC, Albertson’s

Companies, LLC; Kimco Realty Corporation; and Randalls Food Markets, Inc.

      3.     Defendant Randalls Food & Drugs, LP, along with the additional

improper parties that were served, timely filed their Original Answer to Plaintiff’s

Original Petition on September 4, 2020. 2 Defendants’ Answer included a general

denial, two special exceptions to Plaintiff’s pleading under Texas Rule of Civil

Procedure Rule 47, and numerous affirmative defenses, one of which identified

Randalls Food & Drugs, LP as the only proper party named in this matter. After

additional communication with counsel, Plaintiff amended his pleading on October

21, 2020 3 to correct the TRCP Rule 47 deficiency to specify a dollar range of the

damages sought. Plaintiff’s First Amended Petition seeks monetary relief “over

$200,000.” Prior to the filing of Plaintiff’s First Amended Petition, it was not apparent

that this matter involved more than $75,000 in controversy.

      4.     The case stated in the initial pleading was not removable because

Plaintiff failed to plead the amount in controversy in his Original Petition. Because

this Notice of Removal is filed within thirty days of the receipt of service of Plaintiff’s


2     See Exhibit A, Defendant Randall’s Food & Drugs LP’s Original Answer and
Affirmative Defenses.
3     See Exhibit A, Plaintiff’s First Amended Original Petition and Discovery Requests.

                                          2 of 8
            Case 1:20-cv-01157-RP Document 1 Filed 11/20/20 Page 3 of 8




First Amended Petition it is therefore timely pursuant to 28 U.S.C. § 1446(b)(3). This

Notice of Removal is also filed within one year of the commencement of this action

and is thus timely pursuant to 28 U.S.C. § 1446(c).

                               Grounds for Removal

      5.      Defendant is entitled to remove the state court action to this Court

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because this action is a civil action

involving an amount in controversy exceeding $75,000.00 between parties with

diverse citizenship.

                           Improper Joinder of Parties

      6.      Defendant Randalls Food & Drugs, LP is the only proper party.

Randalls Food & Drugs, LP is the entity that operates Randalls grocery stores in

Texas, including the location at 715 S. Exposition Boulevard, Austin, Texas 78703,

where Plaintiff claims to have sustained his alleged injuries forming the basis of this

lawsuit. 4 Defendants Albertson’s LLC, Randall’s Food Markets, Inc., Albertson’s

Companies, LLC, Kimco Realty Corporation, Albertson’s Realty LLC, Albertson’s

Companies, Inc., Albertson’s Investor Holdings, LLC, Cerebus Capital Management,

LP, and Cerebus Capital Management, LLC. (collectively “Improper Defendants”) are

improperly joined in this matter. None of the Improper Defendants named in

Plaintiff’s First Amended Petition owned, maintained, operated, or controlled the

store where Plaintiff was allegedly injured. 5 The citizenship of the Improper



4     See Exhibit D, Affidavit of Michael Dingel
5     Id.

                                         3 of 8
                Case 1:20-cv-01157-RP Document 1 Filed 11/20/20 Page 4 of 8




Defendants should therefore be ignored for purposes of determining diversity

jurisdiction. That said, the Improper Defendants are also diverse as set forth below.

                                   Diversity of Citizenship

          7.      There is complete diversity of citizenship between Plaintiff and the only

proper Defendant, Randalls Food & Drugs, LP.

          8.      Plaintiff is a citizen of Travis County, Texas. 6

          9.      Defendant Randalls Food & Drugs, LP (“Defendant”) is not a citizen of

the State of Texas. Defendant is a Delaware limited partnership with its principal

place of business in Pleasanton, California. 7 Defendant’s general partner is Randall’s

Food Markets, Inc., a Delaware corporation. Defendant’s sole limited partner is

Randall’s Investments, Inc., a Delaware corporation. Randall’s Food Markets, Inc.

and Randall’s Investments, Inc. have their principal places of business in Pleasanton,

California. The diversity of citizenship between Defendant and a Texas resident was

recently confirmed by this Court in a similar matter filed against Defendant. 8

          10.     It is undisputed that the Improper Defendants are not citizens of Texas

either. Plaintiff’s First Amended Petition correctly alleges that all the Improper

Defendants are “foreign” companies. As set forth in the attached certification of

Michael Dingel, none of the Albertsons-related Defendants are citizens of Texas




6         See Exhibit A, Plaintiff’s Original Petition at ¶ 3; Plaintiff’s First Amended Petition
at ¶ 3.
7         Id.
8     See Exhibit F, Order of Judge James R. Nowlin in the matter of Leslie Glasper
v. Randalls Food & Drugs, LP, cause no. A-20-CV-00619-JRN

                                               4 of 8
            Case 1:20-cv-01157-RP Document 1 Filed 11/20/20 Page 5 of 8




including: Albertson’s LLC, Randall’s Food Markets, Inc., Albertson’s Companies,

LLC, Albertson’s Realty LLC, Albertson’s Companies, Inc., and Albertson’s Investor

Holdings, LLC. As set forth in the attached certification of Glenn Brettschneider,

Kimco Realty Corporation is a Maryland corporation with its principal place of

business in New York. According to Plaintiff’s Petition, both Cerebus Capital

Management, LP and Cerebus Capital Management, LLC are “foreign” entities. And

of course, neither played any role at all in the operation of the Randall’s store where

Plaintiff claims he was hurt.

                                Amount in Controversy

      11.     There is more than $75,000 alleged in controversy. Pursuant Plaintiff’s

First Amended Original Petition, Plaintiff now seeks more than $200,000 but less

than $1,000,000 in damages. 9

                                         Venue

      12.     Venue lies in the Western District of Texas, Austin Division, pursuant

to 28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the action in this judicial

district and division.

                                         Notice

      13.     Defendant will give notice of the filing of this Notice of Removal to all

parties of record pursuant to 28 U.S.C. § 1446(d). Defendant will also file with the




9     See Exhibit A, Plaintiff’s First Amended Petition at ¶ 2.


                                          5 of 8
               Case 1:20-cv-01157-RP Document 1 Filed 11/20/20 Page 6 of 8




clerk of the state court and will serve upon Plaintiff’s counsel, a notice of the filing of

this Notice of Removal.

                             Exhibits to Notice of Removal

         14.     In support of this Notice of Removal and pursuant to 28 U.S.C. §1446(a),

true and correct copies of the following documents are attached to this Notice as

corresponding lettered exhibits:

         A. Index with Docket Sheet and all pleadings, process, orders, and all other
            filings in the State Court Lawsuit – Exhibit A

         B. Certificate of Interested Persons – Exhibit B

         C. Notice of Filing Removal in State Court – Exhibit C

         D. Certification of Michael Dingel - Exhibit D

         E. Certification of Glenn Brettschneider – Exhibit E

         F. Order of Judge James R. Nowlin in the matter of Leslie Glasper v. Randalls
            Food & Drugs, LP, cause no. A-20-CV-00619-JRN – Exhibit F

                                          Prayer

         WHEREFORE, Defendant Randalls Food & Drugs, LP, pursuant to the

statutes cited herein and in conformity with the requirements set forth in 28 U.S.C.

§ 1446, removes this action from the District Court of Travis County, Texas to this

Court.




                                           6 of 8
Case 1:20-cv-01157-RP Document 1 Filed 11/20/20 Page 7 of 8




                                    Respectfully submitted,

                                    By:__/s/_Trek Doyle____
                                    Trek Doyle
                                    State Bar No. 00790608
                                    trek@doyleseelbach.com
                                    Karl Seelbach
                                    State Bar No. 24044607
                                    karl@doyleseelbach.com
                                    Joshua R. Bolduc
                                    State Bar No. 24087183
                                    josh@doyleseelbach.com

                                    Doyle & Seelbach PLLC
                                    7700 W. Highway 71, Ste. 250
                                    Austin, Texas 78735
                                    512.960.4890 phone
                                    doyleseelbach.com

                                    ATTORNEYS FOR DEFENDANT
                                    RANDALLS FOOD & DRUGS, LP




                           7 of 8
         Case 1:20-cv-01157-RP Document 1 Filed 11/20/20 Page 8 of 8




                         CERTIFICATE OF SERVICE

       By my signature above, I hereby certify that a true and correct copy of the
above and foregoing document has been served by electronic delivery to counsel
identified below on this, the 20th day of November 2020.

      Gerald Bright
      State Bar No. 02991720
      David L. Craft
      State Bar No. 00790522
      Courtney L. Myers
      State Bar No. 24102261
      Arthur L. Walker
      State Bar No. 20693900
      WALKER BRIGHT, PC
      100 N. Central Expressway, Suite 800
      Richardson, Texas 75080
      972.744.0192 Telephone
      972.744.0067 Fax
      efiledallas@wblpc.com

      ATTORNEYS FOR PLAINTIFF




                                      8 of 8
